1

2

3

4
                                                                                 JS-6
5

6                                       UNITED STATES DISTRICT COURT

7                                  CENTRAL DISTRICT OF CALIFORNIA

8

9    BENITO BAUTISTA,                             )   Case No. CV 18-10686 FMO (GJSx)
                                                  )
10                         Plaintiff,             )
                                                  )
11                v.                              )   JUDGMENT
                                                  )
12   NOYON INC., et al.,                          )
                                                  )
13                         Defendants.            )
                                                  )
14

15         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

16   Dated this 28th day of May, 2019.

17

18                                                                       /s/
                                                                 Fernando M. Olguin
19                                                            United States District Judge

20

21

22

23

24

25

26

27

28
